In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Durante, J.), dated May 12, 1989, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff police officer was allegedly bitten by the defendant’s dog after responding to a radio communication that a vicious dog was loose. Pursuant to Santangelo v State of New York (71 NY2d 393), the plaintiff cannot recover damages for injuries she sustained as a result of the defendant’s alleged negligence that created the occasion for her services (see, Santangelo v State of New York, supra; see also, Dawes v Ballard, 163 AD2d 508; Wynne v Tullman, 151 AD2d 476). Contrary to the plaintiff’s contentions, the record is barren of any indication that the officer’s services were "sufficiently separate and apart from the negligent acts which allegedly caused [her] injuries” Starkey v Trancamp Contr. Corp., 152 AD2d 358, 363; see also, Guadagno v Baltimore & Ohio R. R. Co., 155 AD2d 981). Accordingly, the complaint was properly dismissed. Bracken, J. P., Lawrence, Fiber, Harwood and Rosenblatt, JJ., concur.